

115 HR 5407 IH: Prevent Trafficking in Our Schools Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5407IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Yoho (for himself, Mr. Poe of Texas, Mr. Posey, Mr. Fleischmann, Ms. Tenney, Mr. LaMalfa, Mr. King of Iowa, Mr. Flores, Mrs. Wagner, and Mr. Dunn) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Homeland Security to develop educational materials relating to human trafficking in schools. 
1.Short titleThis Act may be cited as the Prevent Trafficking in Our Schools Act. 2.Development of materials for human trafficking awareness training (a)In generalAt the request of the Secretary of Education, the Secretary of Homeland Security shall develop educational materials which may be used by the Secretary of Education to provide covered educational personnel with training in human trafficking awareness and techniques for identifying victims of human trafficking in elementary schools and secondary schools. 
(b)Educational materialsThe educational materials developed under subsection (a) shall address the following: (1)Methods that covered educational personnel can use to identify and respond to suspected victims and perpetrators of human trafficking. 
(2)Variations in locations or environments that may affect the ability of covered educational personnel to identify and address victims of human trafficking. (3)Information on changing trends in human trafficking to assist covered educational personnel in detecting and investigating human trafficking in classrooms and the environment in the school system. 
(4)Best practices for referring human trafficking cases to the Department of Homeland Security, the Department of Justice, and State and local law enforcement agencies. (5)Resources that are available for trafficking victims such as victim service providers, victim support services, and the National Human Trafficking Hotline. 
(c)Additional requirementThe educational materials developed under subsection (a) shall emphasize that covered educational personnel who notice indicators of potential human trafficking— (1)should contact an appropriate law enforcement agency; and 
(2)should not attempt to engage in counter-trafficking operations. 3.DefinitionsIn this section: 
(1)Covered educational personnelThe term covered educational personnel means teachers, school leaders, and other personnel of elementary schools and secondary schools.  (2)ESEA termsThe terms elementary school, school leader, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(1)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). 